DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because Fig. 3 A-F are of too low quality and the details cannot be seen.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-10, 12, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rajasekaran et al. (U.S. Publication No. 2015/0262095 A1) in view of Asenjo et al. (U.S. Publication No. 2018/0205803 A1) and Blevins et al. (U.S. Publication No. 2007/0005266 A1).
Regarding Claim 1:
Rajasekaran et al. teaches an industrial analytics system, (Paragraph [0012], RETINA system)
comprising: a plurality of sensors sensing performance indicators for an industrial process across multiple nodes, (Paragraph [0027], data integration from multitude of processes)
at least one machine learning module comprising non-transitory computing code executed by at least one processor (Fig. 2, 111, Neural Network Modeler)
wherein the selected model comprises a plurality of learnings based on the performance indicators sensed by multiple ones of the plurality of sensors across at least multiple ones of the multiple nodes; (Rajasekaran et al.: Fig. 3, 118, determines what the scenario is)
applying the selected model to the data set; (Fig. 3, 120, predicts using the appropriate model)
assessing at least the performance indicators for the data set upon application of the selected model; (Fig. 3, 120, determines if prediction was good or bad)
outputting the assessed performance indicator; (Paragraph [0045], Fig. 3, decisions are forwarded to the decision synchronizer (114) for decision delivery)
and using the assessed performance indicator to optimize the selecting of subsequent ones of the model. (Paragraph [0046], Fig. 3, If prediction is bad, model can be updated and retrained)
Rajasekaran et al. does not explicitly teach wherein ones of the multiple nodes are remote from each other.
However, Asenjo et al. teaches wherein ones of the multiple nodes are remote from each other; (Paragraph [0012], data is gathered and moved to cloud platform. Data can also be collected and used from similar facilities of other customers)
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify Rajasekaran et al.’s RETINA system with Asenjo et al.’s cloud platform in order to allow for the RETINA system to learn from a larger set of data. One would be motivated to combine these teachings in order to “learn common operating characteristics of many diverse configurations of industrial assets at a high degree of granularity and under many different operating contexts.” (Asenjo et al. paragraph [0089])
Further Regarding Claim 1:
The combination of Rajasekaran et al. and Asenjo et al. teaches “Portal Enabled Dashboard displays a bird's eye view of the operations pertaining to a specific area” (Rajasekaran et al.: Paragraph [0031])
However, the combination of Rajasekaran et al. and Asenjo et al. does not teach which, when executed, causes the steps of: receiving user input regarding at least the industrial process and a data set; and selecting a model based on at least the user input.
However, Blevins et al. teaches which, when executed, causes the steps of: receiving user input regarding at least the industrial process and a data set; (Fig. 12 and Paragraph [0149], shows a potential user interface that allows for input of industrial process and data to be used)
selecting a model based on at least the user input (Fig. 13 and Paragraph [0150] shows a potential user interface that allows "rules" to be assigned to specific logical areas within the process plant, Additionally Paragraph [0151] details how analysis modules can be assigned to nodes using a user interface.)
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify Rajasekaran et al.’s and Asenjo et al.’s cloud-based RETINA system with Blevins et al.’s user interface in order to give the user of the system access to models for many different types of industrial processes instead of being configured for just a single one. One would be motivated to combine these teachings in order to applying a known technique (user interface) to a known device (RETINA system) ready for improvement to yield predictable results (give the user access to models for many different industrial processes).
Regarding Claim 4:
The combination of Rajasekaran et al., Asenjo et al., and Blevins et al. teaches the system of claim 1, wherein the user input comprises a selection from a menu of a user interface provided by the non-transitory code. (Blevins et al.: Paragraph [0149] - [0150], pull down menu can be used)
Regarding Claim 5:
The combination of Rajasekaran et al., Asenjo et al., and Blevins et al. teaches the system of claim 4, wherein the selecting the model comprises selection in the user interface. (Blevins et al.: Paragraph [0151], analysis modules can be assigned to nodes using a user interface)
Regarding Claim 6:
The combination of Rajasekaran et al., Asenjo et al., and Blevins et al. teaches the system of claim 4, wherein the user input comprises selecting solely the industrial process and the data set at the user interface, (Rajasekaran et al.: Paragraph [0031], Portal Enabled Dashboard displays a bird's eye view of the operations pertaining to a specific area; Blevins et al.: Fig. 12 and Paragraph [0149], shows a potential user interface that allows for input of industrial process and data to be used)
and wherein the selecting the model comprises an automated selection based on the machine learnings regarding the input industrial process. (Rajasekaran et al.: Paragraph [0029], RETINA can select the model to be used based on data and information gathered)
Regarding Claim 7:
The combination of Rajasekaran et al., Asenjo et al., and Blevins et al. teaches the system of claim 4, wherein the user interface comprises a Web interface. (Rajasekaran et al.: Paragraph [0095], RETINA can be used on personal computers, networks, servers, and client devices)
Regarding Claim 8:
The combination of Rajasekaran et al., Asenjo et al., and Blevins et al. teaches the system of claim 4, wherein the user interface comprises a mobile device interface. (Rajasekaran et al.: Paragraph [0095], RETINA can be used on personal computers, networks, servers, and client devices)
Regarding Claim 9:
The combination of Rajasekaran et al., Asenjo et al., and Blevins et al. teaches the system of claim 4, wherein the user interface is a thin client. (Rajasekaran et al.: Paragraph [0095], RETINA can be used on personal computers, networks, servers, and client devices)
Regarding Claim 10:
The combination of Rajasekaran et al., Asenjo et al., and Blevins et al. teaches the system of claim 1, wherein the data set is live data. (Rajasekaran et al.: Fig. 2, 105, real time data sources can be used as an input)

Regarding Claim 12:
The combination of Rajasekaran et al., Asenjo et al., and Blevins et al. teaches the system of claim 1, wherein the data set is historical data. (Rajasekaran et al.: Paragraph [0035], HISTORIAN data sources can be used)
Regarding Claim 14:
The combination of Rajasekaran et al., Asenjo et al., and Blevins et al. teaches the system of claim 1, wherein the selected model comprises a model for the user input based on reiterations of the machine learnings. (Rajasekaran et al.: Paragraph [0044], RETINA tracks actions taken by personnel and makes closed loop adjustments based on their decisions)
Regarding Claim 15:
The combination of Rajasekaran et al., Asenjo et al., and Blevins et al. teaches the system of claim 14, further comprising the code performing the step of the optimization of the selected model by comparison to acceptable outcome criteria within the user input. (Rajasekaran et al.: Paragraph [0046], Fig. 3, if the prediction does not match expected results, the model is updated and retrained.)
Regarding Claim 16:
The combination of Rajasekaran et al., Asenjo et al., and Blevins et al. teaches the system of claim 15, wherein the acceptable outcome criteria corresponds uniquely to the industrial process. (Rajasekaran et al.: Paragraph [0030], RETINA can be adapted to any process industry)
Regarding Claim 17:
The combination of Rajasekaran et al., Asenjo et al., and Blevins et al. teaches the system of claim 15, wherein the acceptable outcome criteria are developed automatically responsive to the machine learnings. (Rajasekaran et al.: Paragraph [0031], KPI configuration module dynamically configures the Key Performance Indicators)

Regarding Claim 18:
The combination of Rajasekaran et al., Asenjo et al., and Blevins et al. teaches the system of claim 1, wherein the performance indicators sensed by the multiple ones of the plurality of sensors across the multiple ones of the multiple nodes are anonymized. (Asenjo et al.: Paragraph [0088], data can be collected anonymously)
Regarding Claim 19:
The combination of Rajasekaran et al., Asenjo et al., and Blevins et al. teaches the system of claim 1, wherein the performance indicators sensed by the multiple ones of the plurality of sensors across the multiple ones of the multiple nodes are normalized across different machine types. (Rajasekaran et al.: Paragraph [0033], data pre-processing module uses mechanisms such as Z-score normalization; Asenjo et al.: Paragraph [0011], data from different sources can be normalized)
Regarding Claim 20:
The combination of Rajasekaran et al., Asenjo et al., and Blevins et al. teaches the system of claim 1, wherein the machine learnings comprise at least failings of other models. (Rajasekaran et al.: Paragraph [0039] - [0041], when results deviate from expected results, adjustments are made to improve the models)

Claims 2-3, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Rajasekaran et al. (U.S. Publication No. 2015/0262095 A1), Asenjo et al. (U.S. Publication No. 2018/0205803 A1), and Blevins et al. (U.S. Publication No. 2007/0005266 A1) as applied to claim 1 above, and further in view of De Greeve et al. (U.S. Publication No. 2011/0255081 A1).
Regarding Claim 2:
The combination of Rajasekaran et al., Asenjo et al., and Blevins et al. teaches “RETINA may be adapted to any type of process industry.” (Rajasekaran et al.: Paragraph [0030])
The combination of Rajasekaran et al., Asenjo et al., and Blevins et al. does not explicitly teach the system of claim 1, wherein the industrial process comprises an industrial inspection.
However, De Greeve et al. teaches the system of claim 1, wherein the industrial process comprises an industrial inspection. (Paragraph [0027], generating parameters for automated inspection of solar cells)
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to apply Rajasekaran et al.’s, Asenjo et al.’s, and Blevins et al.’s industrial analytics system to De Greeve et al.’s solar cell inspection in order to create an adaptive decision system for solar cell inspection. De Greeve et al.’s automated solar cell inspection teaches an inspector that analyzes a training set and adjusts parameters in order to allow the automated system to correctly identify defects. Rajasekaran et al.’s, Asenjo et al.’s, and Blevins et al.’s industrial analytics system does the same steps but automatically. Therefore, one would be motivated to combine these teachings in order to applying a known technique (machine learning) to a known device (automated inspection of solar cells) ready for improvement to yield predictable results (save operator time).

Regarding Claim 3:
The combination of Rajasekaran et al., Asenjo et al., Blevins et al., and De Greeve et al. teaches the system of claim 2, wherein the industrial inspection comprises inspection of solar cells. (De Greeve et al.: Paragraph [0027], generating parameters for automated inspection of solar cells)
Regarding Claim 11:
The combination of Rajasekaran et al., Asenjo et al., Blevins et al., and De Greeve et al. teaches the system of claim 1, wherein the data set is training data. (De Greeve et al.: Paragraph [0027], training or calibration set is used to generate inspection parameters)
Regarding Claim 13:
The combination of Rajasekaran et al., Asenjo et al., Blevins et al., and De Greeve et al. teaches the system of claim 11, wherein the training data at least partially comprises simulated data. (Blevins et al.: Paragraph [0102], data can be simulated for training and design purposes)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mayr et al. (U.S. Publication No. 2020/0090314 A1) discloses a method of determining whether the condition of an object is normal or abnormal.
Eames et al. (U.S. Patent No. 8891852 B2) discloses an apparatus and method of configuring a machine vision system.
Hadar et al. (U.S. Publication No. 2019/0041312 A1) discloses a system and method for inspecting the quality of metal powder.
Waseem et al. “VizInspect Pro – Automated Optical Inspection (AOI) solution” discloses a deep learning AOI system with a user interface.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER DEAN HEDRICK whose telephone number is (571)272-5803. The examiner can normally be reached Monday-Friday: 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on (571)272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.D.H./Examiner, Art Unit 4173


/PAUL B YANCHUS III/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        October 4, 2022